DETAILED ACTION
Claims 1, 8, 10-12, 18, 20, and 22-26 were rejected in the Office Action mailed 08/18/2021. 
Applicant filed a response, amended claim 1, and cancelled claims 12, 15-16, 18-20, and 22-26 on 01/18/2022. 
Claims 1, 3-4, and 8-11 are pending, of which claims 3-4 and 9 are withdrawn. 
Claims 1, 8, and 10-11 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the limitation, “the pattern coated textile comprises between about 0.2 and 10% by weight of the functionalized polyester and between about 0.01 and 10% by weight of ceramic particles” in lines 11-13. However, Applicant’s specification states in paragraph [0029]: “After the patterned coating is applied to the textile and dried, the patterned coating (dried) preferably contains between about 0.2 and 10 % by weight of the functionalized polyester and between about 0.01 and 10% by weight of ceramic particles” (emphasis added). As such, while there is support in the specification for the “dried patterned coating” comprising between about 0.2 and 10% by weight of the functionalized polyester and between about 0.01 and 10% by weight of ceramic particles, there is no support in the specification for the recitation “the pattern coated textile” (as recited in claim 1) comprises between about 0.2 and 10% by weight of the functionalized polyester and between about 0.01 and 10% by weight of ceramic particles (emphasis added).
Regarding dependent claims 8 and 10-11, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 2014/0069624) (Blackwell) in view of Aydelette et al. (US 2017/0198417) (Aydelette), Nohara (US 2015/0275418), and Isharani et al. (US 5,464,545) (Isharani), and alternatively Blackford et al. (US 20150210032) (Blackford).
Regarding claims 1, 8, and 11
Blackwell teaches an article comprising an air permeable fabric substrate having a moisture permeable polymer coating applied to at least one of its surfaces, wherein the moisture permeable polymer coating forms an interrupted pattern such that at least 10% to 80% of the substrate surface remains uncoated. See, e.g.,  abstract and paragraphs [0009-0010], [0012], 
Blackwell teaches the moisture permeable polymer is a sulfonated polymer with a hydrocarbon backbone and the sulfonated polymer can be a sulfonated block copolymer having at least one end block A and at least one interior block B, wherein each A block contains essentially no sulfonic acid or sulfonate ester functional group and each B block is a polymer block containing from about 10 to about 100 mol% sulfonate ester functional groups based on the number of sulfonation susceptible monomer units of B block. Paragraph [0011].
In order to enable cooling, solids content should be high enough to deposit a sufficient amount of sulfonated bloc copolymer on the fabric. Paragraph [0164]. Although there is no disclosure on the amount of sulfonated polyester on the coated textile, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of sulfonated polyester present on the coated textile, including over the amounts presently claimed, in order to enable cooling.


Blackwell does not explicitly disclose a majority of the upper surface of the textile comprises cotton yarns and a majority of the lower surface of the textile comprises polyester yarns (A), the polymer coating including ceramic particles (B), the polymer coating comprising a binder (C).

With respect to the difference, Aydelette (A) teaches imparting a cooling and moisture-wicking effect to a fabric by using a higher percentage of hydrophobic yarns on the back surface than a front surface of a fabric. The fabric is a woven fabric comprising hydrophobic jade-containing polyester fibers largely exposed on the back surface of the fabric, i.e., the surface that is configured to contact the skin of a wearer, is predominantly hydrophobic, it does not readily absorb sweat from the skin of a wearer. The jade-containing polyester fibers on the back surface of the fabric provides the fabric with the characteristic that it is cool to the touch. The hydrophilic yarn comprising cotton is largely exposed to the front surface of the fabric. The portion of the hydrophilic yarn on the back surface that contacts the skin of the wearer absorbs and transfers the sweat to the front surface of the fabric. In this way, the fabric is configured to wick moisture away from the skin of a user to the outer face of a fabric, where it is spread out across the outer face of the fabric for drying. See, e.g., abstract and paragraphs [0041-0044].
Aydelette and Blackwell are analogous art as they are both drawn to fabrics with moisture wicking capabilities. 

	With respect to the difference, Nohara (B) teaches a cool-feeling fiber fabric, for use in clothing, having ultrafine particles of titanium oxide adhered to the fiber fabric with a binder resin. The fiber fabric includes cotton and polyester material. The binder resin includes urethane resins. The ultrafine particles gives excellent refreshing feeling by suppressing absorption of ultraviolet and infrared rays of sunlight with efficient diffuse reflection of the rays in addition to antibacterial and deodorizing properties. The titanium oxide is adhered to the fabric in an amount of 5 to 10% by weight of the fiber fabric. See, e.g., abstract and paragraphs [0009-0014], [0029], [0031], and [0088]. 
	Nohara and Blackwell in view of Aydelette are analogous art as they are both drawn to cool-feeling fabrics. 
	In light of the motivation of utilizing titanium oxide particles in a cool-feeling fabric as provided by Nohara, it therefore would have been obvious to one of include ultrafine particles of titanium oxide in the coating of Blackwell in view of Aydelette, such that the coated textile comprises 5 to 10% by weight of the ultrafine titanium oxide particles, in order to produce a cool-feeling in addition to providing antibacterial and deodorizing properties with predictable success, and thereby arrive at the claimed invention.


	With respect to the difference, Isharani (C) teaches using a binder resin for textile finishes, wherein the binder resin comprises polyurethane. See, e.g., abstract and column 1, lines 54-67, column 3, lines 19-21, column 4, lines 11-44. 
	As Isharani expressly teaches, the binder resin can be utilized to impart laundering durability to a variety of performance-effect textile finishes, wherein the binder resin is particularly useful for woven polyester and cotton fabrics. The binder resin is advantageous for health and safety reasons because it does not release formaldehyde into the local environment. Abstract and column 1, lines 26-28 and 37-39 and claim 1. 
	Isharani and Blackwell in view of Aydelette and Nohara are analogous art as they are both drawn to textile finishes for woven fabrics comprising polyester or cotton. 
	In light of the motivation of using a polyurethane-based binder as provided by Isharani, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a polyurethane-based binder in the coating composition of Blackwell in view of Aydelette and Nohara, in order to impart laundering durability to the moisture permeable polymer coating, as well as adhere the ultrafine titanium oxide particles to the fabric, and do so without releasing harmful formaldehyde into the local environment (i.e., health and safety benefit), and thereby arrive at the claimed invention.

Blackwell further teaches moisture permeable polymer enhances cooling effects by absorbing and binding the moisture (i.e., hydrophilic). Paragraphs [0174] and [0181]. Given that the material of the patterned coating and the woven fabric of Blackwell in view of Aydelette, Nohara, and Isharani is substantially identical to the patterned coating textile as used in the present invention, as set forth above, it is clear that the patterned coating of Blackwell in view of 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Alternatively, with respect to the difference, Blackford teaches cooling materials for clothing that uses a discontinuous pattern of highly absorbent polymers coupled to a base fabric, wherein the absorbance of the highly absorbent polymer is greater than that of the base fabric (i.e., more hydrophilic). Blackford teaches the cooling material is used to manage moisture (e.g., sweat) and body heat, wherein the highly absorbent polymer absorbs moisture from the base fabric and directly from the skin. See, e.g., abstract and paragraphs [0015-0016], [0018], and [0023]. 
	As Blackford expressly teaches, the absorbance differential between the base fabric and the highly absorbent polymer elements pulls moisture form the base fabric into the highly absorbent polymer elements, thus enhancing evaporative cooling and creating a sensation of dryness in the base fabric. Paragraph [0023].
	Blackford and Blackwell in view of Aydelette, Nohara, and Isharani are analogous art as they are both drawn to cooling fabrics. 
	In light of the motivation of ensuring the coating is more absorbent than then base fabric as provided by Blackford, it therefore would have been obvious to one of ordinary skill in the art to ensure the patterned coating of Blackwell in view of Aydelette, Nohara, and Isharani is more absorbent than the base fabric (i.e., is more hydrophilic), in order to pull moisture form the base 
	
	
Regarding claim 10
Blackwell further teaches the interrupted pattern comprises irregular or regular geometric shapes, outlines of irregular or regular geometric shapes, broken or unbroken lines, or a plurality of dots (i.e. indicia). Paragraphs [0016 and [0183]. 

Response to Arguments
The previous rejection of claims 1, 8, and 10-11 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 

Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“Claims 1, 8, and 10-11 and 23 were rejected as being unpatentable over Blackwell et al. in view of Aydelette et al. and Tseng. The claims have been amended to more clearly call out and claim the applicants’ invention. The limitations that the hydrophilic pattern coating contains a binder which comprises polyurethane or acrylic and the limitations that the pattern coated textile comprises between about 0.2 and 10 % by weight of the functionalized polyester and between about 0.01 and 10% by weight of ceramic particles have been added. Justification for these amendments can be found, for example, in paragraphs [0027] and [0029] of the application.
Applicants respectfully believe that Blackwell at al. fails to teach these limitations and that the addition of Aydelette et al. and Tseng fail to cure this deficiency. Therefore, the applicants respectfully believe that the claims are novel and unobvious over the references, taken singly or together.”

Remarks, pg. 5
The Examiner respectfully traverses as follows:


Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789